Citation Nr: 0306995	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  99-11 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from March 1978 to March 1981, 
and from November 1990 to June 1991.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the benefit sought on appeal.  
(The Board observes that in light of the veteran's change of 
address in approximately May 1999, the claims file was 
thereafter transferred to the Chicago, Illinois RO.)


FINDINGS OF FACT

1.  In light of the favorable outcome of this appeal, the 
Board finds that there has been sufficient compliance with 
the requirements of the Veterans Claims Assistance Act of 
2000.

2.  The veteran's current post-traumatic stress disorder is 
related to his active service.


CONCLUSION OF LAW

The veteran's post-traumatic stress disorder was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that this matter has been adequately 
developed pursuant to the guidelines of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 114 Stat. 
2096 (Nov. 9, 2000).  See 38 U.S.C.A. §§ 5103, 5103A; see 
also 38 C.F.R. §§ 3.102, 3.159.  In this regard, the claims 
file reflects VA examination and clinical records that 
contain findings and diagnoses that permit the Board to 
address the issues relevant to the veteran's claim.  The RO 
has also obtained relevant information from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
regarding the veteran' claimed in-service stressors.  In 
addition, the Board finds that the veteran has continually 
known of the steps which the RO has undertaken to develop his 
claim, and of which steps he could undertake in support of 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Lastly, the Board finds that as it has decided to 
grant the veteran's claim for service connection, any 
perceived lack of VCAA notice or development should not be 
considered prejudicial in this case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For a showing of 
chronic disease in service, there is a requirement of a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, then a showing of continuity 
of symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Every veteran shall be presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability existed before 
service will rebut the presumption.  38 U.S.C.A. § 1132 (West 
2002); 38 C.F.R. § 3.304(b).  The burden of proof is on the 
government to rebut the presumption of sound condition upon 
induction by showing that the disorder existed prior to 
service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

The Board notes that the RO contemplated a finding that the 
veteran's mental problems existed prior to service, and were 
not aggravated during service.  The veteran's available 
service medical records reflect only normal psychiatric 
findings, and so the Board finds that he is entitled to the 
presumption of soundness upon his entry into service.  
Further, although there is information in the claims file to 
suggest a family history of mental disorders as reported by 
the veteran, the Board finds that this report, on its own, is 
simply not representative of clear and unmistakable evidence 
so as to rebut the presumption of soundness in this case.  

Service connection for post-traumatic stress disorder (PTSD) 
requires: medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2002) (mandating that 
the diagnosis conform to the requirements of the Diagnostic 
and Statistical Manual for Mental Disorders (4th ed. 1994) 
(DSM-IV); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, then in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.  

In accordance with 38 C.F.R. § 3.304(f), the Board finds that 
there is credible evidence of both a current PTSD diagnosis 
and an established relationship between the veteran's current 
PTSD symptoms and a claimed in-service stressor.  The 
available service medical records do not report the 
development of any relevant PTSD symptomatology during 
service.  The claims file, however, does contain a December 
1999 lay statement from someone who served with the veteran 
in the Persian Gulf, who stated that he observed a gradual 
change in the veteran's behavior, from that of a "squared 
away soldier" to problematic temperament resulting in 
conflicts with superiors, and culminating in "very bizarre 
behavior" during a scud missile attack (one of the veteran's 
claimed in-service stressors), which the Board considers to 
be credible and relevant evidence for this appeal.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (the 
veteran cannot offer a medical opinion as to causation and 
etiology, but he can provide statements as to his observable 
symptoms).  

The veteran was also afforded an August 1998 VA mental 
examination, where the examiner noted the veteran's claimed 
in-service stressors, rendered a PTSD diagnosis, and related 
the veteran's current PTSD symptoms to his claimed Persian 
Gulf War service stressors.  She stated that the veteran's 
PTSD symptoms appear to have started during his tour in the 
Gulf, and reflect a different pattern of behavior in the 
military as opposed to his earlier service.  She also 
commented that it appears that the stress of the war zone 
triggered the veteran's PTSD.  

The Board therefore observes that the only element remaining 
at issue in this case is verification of the occurrence of a 
claimed in-service stressor.  In this regard, the veteran has 
maintained his experiences in the Persian Gulf War (including 
his proximity to scud missile attacks) caused him to develop 
PTSD.  With respect to this service, the USASCRUR was able to 
provide highly relevant information in relation to the 
veteran's description of events there. 

The veteran stated that he served as a unit supply specialist 
with the 92nd Medical Battalion in Riyadh, from December 1990 
to June 1991, during the Persian Gulf War.  He testified that 
he was in the vicinity of scud missile attacks on Riyadh on 
several occasions during this time.  He has also noted that 
he was often required to don chemical suits and gas masks in 
anticipation of attack.  He has stated that his Persian Gulf 
War experiences, especially scud missile attacks, both 
terrified and disoriented him, and that he was unable to 
handle the stress of these events.  The Board again notes the 
December 1999 lay statement from one of the veteran's 
supervisors, confirming the veteran's unusual reactions 
during one of the scud missile attacks.

The RO contacted the USASCRUR to obtain information on the 
location and activities of the veteran's unit during the time 
that he was stationed in the Gulf.  In December 1999, the 
USASCRUR responded that during the period from January 17, 
1991, to March 31, 1991 (during the veteran's service), the 
92nd Medical Battalion was located at Eskan Village in 
Riyadh.  The USASCRUR stated that while no combat action was 
observed there, several scud missile attacks were in fact 
launched on Riyadh during this time frame.  Further, the 
Board observes that supplementary documentation provided with 
the USASCRUR's report documents several scud missile launches 
towards Riyadh.

The Board notes that between the veteran's service personnel 
and service medical records, there is evidence sufficient to 
confirm that the veteran was stationed with this unit during 
the time of scud missile launches near Riyadh.  The Board 
finds that the veteran's account of his reaction to these 
attacks is certainly plausible, and further observes that 
there is nothing in the record to contradict his account.  In 
view of this, and in the absence of any contradictory 
evidence, the Board concludes that the occurrence of this 
claimed in-service stressors (his presence in the vicinity of 
scud missile attacks) has been sufficiently verified for 
purposes of VA law. 

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Hensley v. West, 
212 F.3d 1255 (Fed. Cir. 2000); Nolen v. Gober, 222 F.3d 1356 
(Fed. Cir. 2000).  In a case such as this, where the evidence 
does not preponderate against the claim, and in recognition 
of the aforementioned guiding Congressional principles and 
the application of the benefit of the doubt rule, the Board 
finds that the veteran's should prevail on his claim.  See 
also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, given the 
evidence reflecting the confirmation of a claimed stressor, 
and a diagnosis of PTSD linked to this stressor, the criteria 
to establish service connection for PTSD are met.  

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

